Citation Nr: 0707376	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia patella of the left knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in April 2002, June 2002, 
and May 2006 by the Department of Veterans Affairs (VA), 
Regional Office (RO), in Nashville, Tennessee.  In the April 
2002 rating decision, the RO proposed to reduce the rating 
assigned to the chondromalacia patella of the left knee from 
20 percent to 10 percent.  In the June 2002 rating decision, 
the RO reduced the rating assigned to the left knee 
disability from 20 percent to 10 percent effective September 
1, 2002.  The veteran expressed disagreement with the rating 
reduction and the rating assigned to the left knee 
disability.  He asserted that he was entitled to more than a 
20 percent rating for the left knee disability.  In the May 
2006 rating decision, the RO restored the 20 percent rating 
to the left knee disability.  Thus, the only issue remaining 
on appeal is entitlement to a disability evaluation in excess 
of 20 percent for chondromalacia patella of the left knee.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2005.  

In October 2005, the Board remanded this matter to the RO for 
additional development.  




FINDING OF FACT

The service-connected chondromalacia patella of the left knee 
is principally manifested by complaints of pain and 
instability with objective findings of flexion limited to 90 
to 135 degrees, extension limited to 5 to 10 degrees, mild to 
moderate tenderness along the medial joint line, mild 
swelling, mild patellofemoral crepitus, and X-ray evidence of 
moderate degenerative joint disease and chondrocalcinosis 
without objective evidence of subluxation or instability, 
effusion, locking, ankylosis, or dislocation.     


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the service-connected chondromalacia patella of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
the purpose of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
"is to require that the VA provide affirmative notification 
to the claimant prior to the initial decision in the case as 
to the evidence that is needed and who shall be responsible 
for providing it."  The Federal Circuit stated that VA's duty 
is not satisfied by post-decisional documents from which a 
claimant might have been able to infer what evidence VA found 
lacking with regard to the claim.  The Federal Circuit held 
that 38 U.S.C.A. § 5103 requires that VA provide notice prior 
to the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in February 2002, February 
2004, and June 2005.  The letters notified the veteran of 
what information and evidence must be submitted to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Proper VCAA notice was 
provided to the veteran prior to the initial AOJ unfavorable 
decision. 

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, and element (5), effective date, the 
veteran received notice specific to Dingess/Hartman as to how 
disability ratings and effective dates are assigned in the 
May 2006 supplemental statement of the case.  Notwithstanding 
this belated notice, the Board determines that the veteran 
was not prejudiced by any defect in timing.  Even though the 
timing of this notice was defective, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for the service-connected left knee disability, as 
will be explained below.  As a result, there is no prejudice 
to the veteran because an increased rating is not awarded and 
there is no effective date to be determined.  The record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.

The Board finds that the duty to assist has been met.  VA 
treatment records dated from January 2002 to February 2006 
from the Nashville VA medical facility have been obtained.  
The veteran's Social Security records were obtained.  The 
veteran was afforded VA examinations in March 2002, November 
2002, June 2004, August 2004, and December 2005 in order to 
evaluate the nature and severity of the service-connected 
left knee disability.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 




III. Analysis

Service connection for chondromalacia patella of the left 
knee was granted in February 1990.  A 20 percent rating was 
assigned under Diagnostic Code 5257 from February 13, 1989.  
In the April 2002 rating decision, the RO proposed to reduce 
the rating assigned to the chondromalacia patella of the left 
knee from 20 percent to 10 percent.  The RO rated the left 
knee disability under Diagnostic Codes 5010 and 5261.  In the 
June 2002 rating decision, the RO reduced the rating assigned 
to the left knee disability from 20 percent to 10 percent 
effective from September 1, 2002.  In the May 2006 rating 
decision, the RO restored the 20 percent rating to the left 
knee disability effective May 1, 1990, and rated the left 
knee disability under Diagnostic Codes 5010 and 5257. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In the present case, the Board finds that the service-
connected left knee disability should be rated under 
Diagnostic Codes 5010, arthritis, and under the diagnostic 
codes for limitation of motion of the leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260, 5261.  The evidence of 
record shows that the left knee disability is primarily 
manifested by limitation of motion and painful motion.  The 
medical evidence establishes that the veteran has 
degenerative joint disease of the left knee which is related 
to the left knee patellofemoral syndrome.  The medical 
evidence shows that there is arthritis on the patellofemoral 
compartment on the left.  See the June 2004 VA examination 
report.  There is also medical evidence which indicates that 
most of the pain in the left knee was osteoarthritic in 
nature.  See the June 2002 VA treatment record.  Thus, the 
Board finds that the more appropriate diagnostic codes are 
Diagnostic Codes 5010 and 5260.  However, the Board will also 
consider all other diagnostic codes pertinent to the knee and 
will also consider whether separate ratings are warranted for 
limitation of extension under Diagnostic Code 5261 or for 
instability of the knee under Diagnostic Code 5257.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected left knee disability under Diagnostic Codes 
5010 and 5260.  Arthritis due to trauma is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

There is x-ray evidence of degenerative joint disease of the 
left knee.  See the December 2005 and March 2002 VA 
examination reports and the x-ray reports dated in August 
2005, June 2003, November 2002, and May 2002.  The record 
does not demonstrate the requisite objective manifestations 
for a disability evaluation in excess of 20 percent for the 
left knee disability under Diagnostic Code 5260, limitation 
of flexion of the leg.  The medical evidence demonstrates 
that upon VA examinations and evaluations in March 2002, June 
2002, November 2002, December 2002, February 2003, May 2003, 
June 2003, June 2004, August 2004, August 2005, and December 
2005, the flexion of the left knee ranged from 40 degrees to 
135 degrees.  In order for a disability evaluation in excess 
of 20 percent to be assigned under Diagnostic Code 5260, 
flexion must be limited to 15 degrees or less.  Thus, the 
Board concludes that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the left knee disability under Diagnostic Code 
5261.  The medical evidence demonstrates that upon VA 
examinations and evaluations in March 2002, June 2002, 
November 2002, December 2002, February 2003, May 2003, June 
2003, June 2004, August 2004, August 2005, and December 2005, 
the extension of the left knee ranged from zero degrees (full 
extension) to 30 degrees.  The Board notes that the medical 
evidence shows that the left knee extension was limited to 30 
degrees on only one evaluation in June 2003 and was limited 
to 10 degrees on evaluation in June 2004.  More recently, 
from August 2004 to December 2005, extension has been limited 
by 5 degrees.  The preponderance of the medical evidence 
shows that from March 2002 to December 2005, extension ranged 
from zero degrees to 5 degrees.  In order for a disability 
evaluation in excess of 20 percent to be assigned under 
Diagnostic Code 5261, extension must be limited by 20 degrees 
or more.  Thus, the Board concludes that a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 20 percent rating assigned to the 
service-connected left knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed and the medical 
evidence shows that the arthritis causes functional loss.  
The March 2002 VA examination report indicates that the 
veteran has some pain with range of motion.  The November 
2002 VA examination report indicates that the veteran had 
pain with repetitive flexion and extension.  A February 2003 
VA examination report indicates that the veteran had flexion 
to 40 to 50 degrees, and the veteran was limited after this 
point because of pain.  The June 2004 VA examination report 
indicates that the arthritis limits function.  The December 
2005 VA examination report indicates that the veteran had 
mild pain with range of motion.  The examiner indicated that 
the veteran had functional loss based pain but the examiner 
was unable to describe the functional loss in additional 
limitation of motion.  The examiner also noted that the 
veteran had increased pain during flare-ups.  

The medical evidence shows that the veteran has flexion of 
the left knee beyond 30 degrees.  However, the 20 percent 
rating currently assigned under Diagnostic Code 5260 is based 
upon this limitation of motion in addition to additional 
functional loss due to the pain, including during flare-ups 
and with repetitive movement.  The functional loss due to 
pain is to be rated at the same level as the functional loss 
where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  The veteran's current 20 
percent rating takes into consideration and incorporates the 
functional loss due to pain, including pain during flare-ups 
and with repetitive motion.  The left knee disability has not 
been shown to produce functional impairment that would 
warrant a rating higher than 20 percent.  See DeLuca; supra.  

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  As noted above, the VA 
examiner who conducted the December 2005 VA examination 
indicates that the veteran had functional loss in the left 
knee secondary to pain.  There is no objective evidence of 
any additional limitation of motion or additional functional 
impairment due to weakness, fatigability, incoordination, or 
lack of endurance.  There is no evidence of effusion, 
redness, or heat.  The June 2004 VA examination report 
indicates that the veteran had 5/5 strength.  A January 2006 
VA treatment record indicates that the muscle strength in the 
left lower extremity was 4/5.  Based on the objective medical 
evidence of record, there is no basis for the assignment of a 
higher rating due to additional disability due to pain, 
weakness, fatigability, weakness, or incoordination.  The 
Board finds that the current 20 percent rating contemplates 
any additional disability due to pain including pain during 
flare-ups and with repetitive motion pursuant to 38 C.F.R. 
§§ 4.40 and 4.45.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The veteran has 
had complaints of the knee giving out, not locking.  There 
are no findings of effusion.  Thus, a rating is not warranted 
under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

The left knee disability may be rated, by analogy, under 
Diagnostic Code 5257, other impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, the 
left knee disability was initially rated under this 
diagnostic code.  A disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5257.  The 
medical evidence of record shows that the left knee 
disability more closely approximates mild to moderate 
impairment.  The left knee symptomatology has been 
characterized as mild or moderate.  For instance, a December 
2002 VA treatment record indicates that the veteran had mild 
patellofemoral crepitus.  A May 2003 VA treatment record 
indicates that the veteran had moderate tenderness to 
palpation of the medial joint line.  A June 2004 x-ray 
examination indicates that the veteran had mild 
patellofemoral joint disease of the left knee.  The December 
2005 VA examination report indicates that the veteran had 
mild swelling of the left knee.  Significantly, there is no 
objective evidence of instability or subluxation upon the VA 
examinations.  Similarly, the VA treatment records do not 
show any objective evidence of instability or subluxation.  
There is no substantiating objective evidence of impairment 
of the left knee based on recurrent subluxation or lateral 
instability.  Thus, a rating for the left knee disability is 
not warranted under Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 for instability, in addition 
to the 20 percent evaluation assigned under Diagnostic Codes 
5010-5260.  The medical evidence of record consistently shows 
that despite the veteran's subjective complaints of 
instability, there is no objective evidence of instability.  
VA examinations dated in November 2002, June 2004, and 
December 2005 indicate that there was no ligamental 
instability.  The December 2005 VA examination indicates that 
there was no evidence of subluxation.  The VA treatment 
records dated from 2002 to 2005 also show that there is no 
evidence of ligamentous instability.  See the VA treatment 
records dated in June 2002, December 2002, June 2003, and 
August 2005.    

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  As noted above, extension of the 
left knee has ranged from full extension to a limitation of 
30 degrees.  The Board notes that the medical evidence shows 
that the left knee extension was limited to 30 degrees on 
only one evaluation in June 2003 and was limited to 10 
degrees on evaluation in June 2004.  More recently, from 
August 2004 to December 2005, extension has been limited to 5 
degrees.  The preponderance of the medical evidence shows 
that from March 2002 to December 2005, extension ranged from 
zero degrees to 5 degrees.  In order for a compensable 
disability evaluation to be assigned under Diagnostic Code 
5261, extension must be limited by 10 degrees or more.  Thus, 
the Board concludes that a separate compensable rating is not 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A review of the evidence does not demonstrate that the 
veteran's left knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 20 
percent for the left knee disability is not warranted.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected left knee disability is not 
warranted.  The appeal is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


